Title: To George Washington from Major General Philip Schuyler, 24 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort George [N.Y.] May 24th 1776

On the 22d I was honored with your Excellency’s Favor of the 17th Instant, and the same Evening the Nails and Lead arrived here, 31 Boxes of the latter I gave in Charge to Colonel Wynd, who left this, with his Regiment Yesterday Morning. the Remainder is gone with General Sullivan who sailed hence with Irwin’s and Wayn’s at 8 this Morning. Dayton’s is not returned from Tryon County, nor have I heard what is doing there—I have Batteaux sufficient to move him, but shall construct fifty more to be employed on Lake George and Lake Champlain in transporting provisions &c. for the Army.
Inclose your Excellency an Estimate of the Men necessary to be employed in transporting and guarding the provisions between Albany and Canada, but if Flour can be procured there, nearly one half of the Number of Men mentioned for the Batteau Service may be dispensed with, when a considerable Stock

is laid in, but even then I shall not have Numbers sufficient with Van Schaick’s and Wynkoop’s to clear Wood Creek cut the Roads, repair Tyconderoga, and do the Variety of Work necessary in this Quarter, I must therefore beg for a Reinforcement.
Two Mohawk Indians came on the 21st to the Landing at the North End of Lake George and after enquiring what News, and where the commanding officer at Tyconderoga kept they said they were going to see him, but they soon took another Rout to the Westward—We suppose these to be some of the Indians who went with Sir John Johnson, we have small scouting parties out, but if we should discover them we are unable to send after them, as we have so few Men here.
Mr McNeil, who left St John’s on Friday last informs me that the 8th Regiment, and a Number of Indians were coming down the St Lawrence, and that a Reinforcement was ordered to Colonel Bedel, who is at the Cedars, and that Warner’s Green Mountain Boys were also to go up there.
As Tyconderoga is to be repaired an Engineir will be wanted, and none is to be procured here.
Having not received a Line from Mr Price to advise me of what Flour can be procured in Canada, I have thought it expedient, least the Army should suffer, to order up a Quantity: about three hundred Barrels are gone on since the 13th Instant & 1191 of pork, 115 of which reached St John’s on the 17th in the Morning and I believe about a like Quantity arrived there on each of the four succeeding Days, so that all my Fears of the army’s Starving are vanished.
I have this afternoon experienced a very severe Fit of the ague—I was in Hopes it had taken its Farewell for this Season—I shall vigorously attack it with the Bark, and hope to eradicate it by that Means.
If such a Number of British and foreign Troops are destined for Canada as is said, more of our’s will be wanted there, & very soon too. I am most respectfully Dr Sir Your Excellency’s most obedient humble Servant

Ph: Schuyler

